--------------------------------------------------------------------------------



Exhibit 10.15
 
EMPLOYMENT AGREEMENT




This Employment Agreement (the “Agreement”) is made effective this 1st day of
January, 2006, by and between LEVEL 8 SYSTEMS, INC., a Delaware corporation (the
“Company”), and Anthony Pizi, a resident of the State of New Jersey (the
“Employee”).


In consideration of the mutual covenants, promises and conditions set forth in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.
Employment.  The Company hereby employs Employee and Employee hereby accepts
such employment upon the terms and conditions set forth in this Agreement.



2.
Duties of Employee.  Employee’s title will be Chief Information Officer.
Employee will be based in New Jersey. Employee agrees to perform and discharge
such other duties as may be assigned to Employee from time to time by the
Company to the reasonable satisfaction of the Company, and such duties will be
consistent with those duties regularly and customarily assigned by the Company
to the position of Chief Information Officer. Employee also agrees to comply
with all of the Company's policies, standards and regulations and to follow the
instructions and directives as promulgated by the Chief Executive Officer of the
Company. Employee will devote Employee's full professional and business-related
time, skills and best efforts to such duties and will not, during the term of
this Agreement, be engaged (whether or not during normal business hours) in any
other business or professional activity, whether or not such activity is pursued
for gain, profit or other pecuniary advantage, without the prior written consent
of the Chief Executive Officer of the Company. This Section will not be
construed to prevent Employee from (a) investing personal assets in businesses
which do not compete with the Company in such form or manner that will not
require any services on the part of Employee in the operation or the affairs of
the companies in which such investments are made and in which Employee's
participation is solely that of an investor; (b) purchasing securities in any
corporation whose securities are listed on a national securities exchange or
regularly traded in the over-the-counter market, provided that Employee at no
time owns, directly or indirectly, in excess of one percent (1%) of the
outstanding stock of any class of any such corporation engaged in a business
competitive with that of the Company; or (c) participating in conferences,
preparing and publishing papers or books, teaching or joining or participating
in any professional associations or trade group.



3.
Term.  The term of this Agreement will be at-will, and can be terminated by
either party at any time, with or without cause, subject to the provisions of
Section 4 of this Agreement.



4.
Termination.


--------------------------------------------------------------------------------




 
(a)
Termination by Company for Cause.  The Company may terminate this Agreement and
all of its obligations hereunder immediately, including the obligation to pay
Employee severance, vacation pay or any further accrued benefits or
remuneration, if any of the following events occur:




 
(i)
Employee materially breaches any of the terms or conditions set forth in this
Agreement and fails to cure such breach within ten (10) days after Employee's
receipt from the Company of written notice of such breach (notwithstanding the
foregoing, no cure period shall be applicable to breaches by Employee of
Sections 10 through 14 of this Agreement);




 
(ii)
Employee commits any other act materially detrimental to the business or
reputation of the Company;




 
(iii)
Employee engages in dishonest or illegal activities or commits or is convicted
of any crime involving fraud, deceit or moral turpitude; or




 
(iv)
Employee dies or becomes mentally or physically incapacitated or disabled so as
to be unable to perform Employee's duties under this Agreement even with a
reasonable accommodation. Without limiting the generality of the foregoing,
Employee's inability adequately to perform services under this Agreement for a
period of sixty (60) consecutive days will be conclusive evidence of such mental
or physical incapacity or disability, unless such inability is pursuant to a
mental or physical incapacity or disability covered by the Family Medical Leave
Act, in which case such sixty (60) day period shall be extended to a one hundred
and twenty (120) day period.




 
(b)
Termination by Company Without Cause.  The Company may terminate Employee's
employment pursuant to this Agreement for reasons other than those stated in
Section 4(a) upon at least thirty (30) days' prior written notice to Employee.
In the event Employee's employment with the Company is terminated by the Company
without cause, the Company shall be obligated to pay Employee a lump sum
severance payment equal to one (1) year of Employee’s then base salary payable
within thirty (30) days after the date of termination. In addition, Employee
will be entitled to payment of all unused vacation days at his current daily
rate and any accrued but unpaid salary or earned bonuses. Any option grants or
restricted stock awards made to employee will immediately vest. The payment to
Employee for all deferred salaries and earned bonuses will be paid within 30
days by the Company. Other than the severance payments set forth in this Section
4(b), Employee will be entitled to receive no further remuneration and will not
be entitled to participate in any Company benefit programs following his
termination by the Company, whether such termination is with or without cause.


2

--------------------------------------------------------------------------------




 
(c)
Termination by Employee for Cause.  In the event there occurs a substantial
change in the Employee’s job duties, or there is a decrease in or a failure to
provide the compensation or vested benefits under this Agreement initiated by
either the Company or as a result of a Change in Control (as defined below) of
the Company, Employee shall have the right to resign his employment and will be
entitled to a lump sum severance payment equal to twelve (12) months of
Employee’s then base salary payable within thirty (30) days after the date of
termination. In addition, Employee will be entitled to payment of all unused
vacation days at his current daily rate and a lump sum equal to all deferred
salaries and earned bonuses. In addition, all Employee’s then outstanding but
unvested stock options shall vest one hundred percent (100%). Employee shall
have 12 months from the date written notice is given to Employee about the
announcement and closing of a transaction resulting a Change of Control that
would result in a substantial change in the Employee’s job duties or decrease
his compensation or vested benefits under this Agreement to resign or this
Section 4(c) shall not apply. In the event Employee resigns from the Company for
any other reason, Employee will not be entitled to receive or accrue any further
Company benefits or other remuneration under this Agreement, and Employee
specifically agrees that he will not be entitled to receive any severance pay.



For purposes of this Section 4, a Change in Control shall be deemed to have
occurred if any of the following occur:



 
(i)
the merger of consolidation of the Company with or into another unaffiliated
entity, or the merger of another unaffiliated entity into the Company or another
subsidiary thereof with the effect that immediately after such transaction the
stockholders of the Company immediately prior to such transaction hold less than
fifty percent (50%) of the total voting power of all securities generally
entitled to vote in the election of directors, managers or trustees of the
entity surviving such merger or consolidation. This provision will not aply to
any reorganization and reverse merger between the Company and Cicero, Inc. (or
any other similar entity established for a similar purpose);




 
(ii)
the sale or transfer of more than fifty-one percent (51%) of the Company’s then
outstanding voting stock (other than a restructuring event which results in the
continuation of the Company’s business by an affiliated entity) to unaffiliated
person or group (as such term is used in Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended); or




 
(iii)
the adoption by the stockholders of the Company of a plan relating to the
liquidation or dissolution of the Company.


3

--------------------------------------------------------------------------------



5.
Compensation and Benefits.




 
(a)
Annual Salary.  During the term of this Agreement and for all services rendered
by Employee under this Agreement, the Company will pay Employee a base salary of
One Hundred Fifty Thousand Dollars ($150,000.00) per annum in equal bi-monthly
installments. Such annual salary will be subject to adjustments by any increases
given in the normal course of business.




 
(b)
Incentive Compensation.  Employee shall be eligible to receive incentive
compensation in the form of cash bonuses, in the amount set forthin Exhibit C.
The initial cash bonus of $50,000 will automatically be earned and payable
within 90 days after the close of the trailing three months wherein the Company
achieved an operating cash flow under generally accepted accounting principles
(after accounting for all bonuses) of no less than $150,000. In addition,
Employee is eligible for an additional annual bonus upon the Company reaching
certain operating cash flow levels (after accounting for all bonuses) as set
forth in Exhibit C. Said bonus will be payable after the annual accounts have
been presented to the Compensation Committee. Exhibit C attached hereto provides
the benchmarks associated with achieving the Incentive Compensation.




 
(c)
Equity Awards.  Upon the successful completion of the either the
recapitalization merger of Level 8 Systems, into Cicero, Inc., or the successful
amendment of Level 8’s charter to increase the authorized shares necessary to
effect the recapitalization of the Company and the associated conversion of debt
and equity, (the Conversion Event) Employee is hereby awarded a Stock Option
Grant equal to 0.9% of the fully diluted shares of either Cicero, Inc. or Level
8 Systems, Inc., whichever entity shall be the surviving entity, at the
prevailing market price on the day of grant. These options shall vest 1/3
immediately and 1/3 on each of the next two anniversaries of the date of grant.
Where possible under existing tax laws, these option grants will be Incentive
Stock Option Grants otherwise these options will be Non Qualified Options. In
addition, Employee will be granted a restricted stock award equal to 0.9% of the
fully diluted shares of either Cicero, Inc. or Level 8 Systems common stock,
which ever entity shall be the surviving entity. The restricted stock award will
vest upon the resignation or termination of employee or upon a change in control
as defined in Section 4 (c) above. The Company will utilize its best efforts to
register the restricted stock award within 60 days of grant.



6.
Vacation.  Employee shall be eligible for four (4) weeks of paid vacation
annually, provided that such vacation is scheduled at such times that do not
interfere with the Company’s legitimate business needs.



7.
Other Benefits.  Employee will be entitled to such fringe benefits as may be
provided from time-to-time by the Company to its employees, including, but not
limited to, group


4

--------------------------------------------------------------------------------



health insurance, life and disability insurance, and any other fringe benefits
now or hereafter provided by the Company to its employees, if and when Employee
meets the eligibility requirements for any such benefit. The Company reserves
the right to change or discontinue any employee benefit plans or programs now
being offered to its employees; provided, however, that all benefits provided
for employees of the same position and status as Employee will be provided to
Employee on an equal basis.


8.
Business Expenses.  Employee will be reimbursed for all reasonable expenses
incurred in the discharge of Employee's duties under this Agreement pursuant to
the Company's standard reimbursement policies.

 
9.
Withholding.  The Company will deduct and withhold from the payments made to
Employee under this Agreement, state and federal income taxes, FICA and other
amounts normally withheld from compensation due employees.



10.
Non-Disclosure of Proprietary Information.  Employee recognizes and acknowledges
that the Trade Secrets (as defined below) and Confidential Information (as
defined below) of the Company and its affiliates and all physical embodiments
thereof (as they may exist from time-to-time, collectively, the “Proprietary
Information”) are valuable, special and unique assets of the Company's and its
affiliates' businesses. Employee further acknowledges that access to such
Proprietary Information is essential to the performance of Employee's duties
under this Agreement. Therefore, in order to obtain access to such Proprietary
Information, Employee agrees that, except with respect to those duties assigned
to him by the Company, Employee will hold in confidence all Proprietary
Information and will not reproduce, use, distribute, disclose, publish or
otherwise disseminate any Proprietary Information, in whole or in part, and will
take no action causing, or fail to take any action necessary to prevent causing,
any Proprietary Information to lose its character as Proprietary Information,
nor will Employee make use of any such information for Employee's own purposes
or for the benefit of any person, firm, corporation, association or other entity
(except the Company) under any circumstances.



For purposes of this Agreement, the term “Trade Secrets” means information,
including, but not limited to, any technical or nontechnical data, formula,
pattern, compilation, program, device, method, technique, drawing, process,
financial data, financial plan, product plan, list of actual or potential
customers or suppliers, or other information similar to any of the foregoing,
which derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can derive economic value from its disclosure or use. For purposes of this
Agreement, the term “Trade Secrets” does not include information that Employee
can show by competent proof (i) was known to Employee and reduced to writing
prior to disclosure by the Company (but only if Employee promptly notifies the
Company of Employee’s prior knowledge); (ii) was generally known to the public
at the time the Company disclosed the information to Employee; (iii) became
generally known to the public after disclosure by the Company through no act or
omission of Employee; or (iv)

5

--------------------------------------------------------------------------------



was disclosed to Employee by a third party having a bona fide right both to
possess the information and to disclose the information to Employee. The term
“Confidential Information” means any data or information of the Company, other
than trade secrets, which is valuable to the Company and not generally known to
competitors of the Company. The provisions of this Section 6 will apply to Trade
Secrets for so long as such information remains a trade secret and to
Confidential Information during Employee’s employment with the Company and for a
period of two (2) years following any termination of Employee’s employment with
the Company for whatever reason.


11.
Non-Solicitation Covenants.  Employee agrees that during Employee's employment
by the Company and for a period of two (2) year following the termination of
Employee's employment for whatever reason, Employee will not, directly or
indirectly, on Employee's own behalf or in the service of or on behalf of any
other individual or entity, divert, solicit or attempt to divert or solicit any
individual or entity (i) who is a client of the Company at any time during the
six (6)-month period prior to Employee's termination of employment with the
Company (“Client”), or was actively sought by the Company as a prospective
client, and (ii) with whom Employee had material contact while employed by the
Company to provide similar services or products as such provided by Employee for
the Company to such Clients or prospects. Employee further agrees and represents
that during Employee's employment by the Company and for a period of two (2)
year following any termination of Employee's employment for whatever reason,
Employee will not, directly or indirectly, on Employee's own behalf or in the
service of, or on behalf of any other individual or entity, divert, solicit or
hire away, or attempt to divert, solicit or hire away, to or for any individual
or entity which is engaged in providing similar services or products to that
provided by the Company, any person employed by the Company for whom Employee
had supervisory responsibility or with whom Employee had material contact while
employed by the Company, whether or not such employee is a full-time employee or
temporary employee of the Company, whether or not such employee is employed
pursuant to written agreement and whether or not such employee is employed for a
determined period or at-will. For purposes of this Agreement, “material contact”
exists between Employee and a Client or potential Client when (1) Employee
established and/or nurtured the Client or potential Client; (2) the Client or
potential Client and Employee interacted to further a business relationship or
contract with the Company; (3) Employee had access to confidential information
and/or marketing strategies or programs regarding the Client or potential
Client; and/or (4) Employee learned of the Client or potential Client through
the efforts of the Company providing Employee with confidential Client
information, including but not limited to the Client’s identify, for purposes of
furthering a business relationship.



12.
Existing Restrictive Covenants.  Except as provided in Exhibit B, Employee has
not entered into any agreement with any employer or former employer: (a) to keep
in confidence any confidential information, or (b) to not compete with any
former employer. Employee represents and warrants that Employee's employment
with the Company does not and will not breach any agreement which Employee has
with any former employer to keep in confidence confidential information or not
to compete with any such former


6

--------------------------------------------------------------------------------



employer. Employee will not disclose to the Company or use on its behalf any
confidential information of any other party required to be kept confidential by
Employee.


13.
Return of Proprietary Information.  Employee acknowledges that as a result of
Employee's employment with the Company, Employee may come into the possession
and control of Proprietary Information, such as proprietary documents, drawings,
specifications, manuals, notes, computer programs, or other proprietary
material. Employee acknowledges, warrants and agrees that Employee will return
to the Company all such items and any copies or excerpts thereof, and any other
properties, files or documents obtained as a result of Employee's employment
with the Company, immediately upon the termination of Employee's employment with
the Company.



14.
Proprietary Rights.  During the course of Employee's employment with the
Company, Employee may make, develop or conceive of useful processes, machines,
compositions of matter, computer software, algorithms, works of authorship
expressing such algorithm, or any other discovery, idea, concept, document or
improvement which relates to or is useful to the Company's Business (the
“Inventions”), whether or not subject to copyright or patent protection, and
which may or may not be considered Proprietary Information. Employee
acknowledges that all such Inventions will be “works made for hire” under United
States copyright law and will remain the sole and exclusive property of the
Company. Employee also hereby assigns and agrees to assign to the Company, in
perpetuity, all right, title and interest Employee may have in and to such
Inventions, including without limitation, all copyrights, and the right to apply
for any form of patent, utility model, industrial design or similar proprietary
right recognized by any state, country or jurisdiction. Employee further agrees,
at the Company's request and expense, to do all things and sign all documents or
instruments necessary, in the opinion of the Company, to eliminate any ambiguity
as to the ownership of, and rights of the Company to, such Inventions, including
filing copyright and patent registrations and defending and enforcing in
litigation or otherwise all such rights.



Employee will not be obligated to assign to the Company any Invention made by
Employee while in the Company's employ which does not relate to any business or
activity in which the Company is or may reasonably be expected to become
engaged, except that Employee is so obligated if the same relates to or is based
on Proprietary Information to which Employee will have had access during and by
virtue of Employee's employment or which arises out of work assigned to Employee
by the Company. Employee will not be obligated to assign any Invention which may
be wholly conceived by Employee after Employee leaves the employ of the Company,
except that Employee is so obligated if such Invention involves the utilization
of Proprietary Information obtained while in the employ of the Company. Employee
is not obligated to assign any Invention that relates to or would be useful in
any business or activities in which the Company is engaged if such Invention was
conceived and reduced to practice by Employee prior to Employee's employment
with the Company. Employee agrees that any such Invention is set forth on
Exhibit “A” to this Agreement.

7

--------------------------------------------------------------------------------



15.
Remedies.  Employee agrees and acknowledges that the violation of any of the
covenants or agreements contained in Sections 10 through 14 of this Agreement
would cause irreparable injury to the Company, that the remedy at law for any
such violation or threatened violation thereof would be inadequate, and that the
Company will be entitled, in addition to any other remedy, to temporary and
permanent injunctive or other equitable relief without the necessity of proving
actual damages or posting a bond.



16.
Severability.  In case one or more of the provisions contained in this Agreement
is for any reason held to be invalid, illegal or unenforceable in any respect,
the parties agree that it is their intent that the same will not affect any
other provision in this Agreement, and this Agreement will be construed as if
such invalid or illegal or unenforceable provision had never been contained
herein. It is the intent of the parties that this Agreement be enforced to the
maximum extent permitted by law.



17.
Entire Agreement.  This Agreement embodies the entire agreement of the parties
relating to the subject matter of this Agreement and supersedes all prior
agreements, oral or written, regarding the subject matter hereof. No amendment
or modification of this Agreement will be valid or binding upon the parties
unless made in writing and signed by the parties.



18.
Governing Law.  This Agreement is entered into and will be interpreted and
enforced pursuant to the laws of the State of New Jersey. The parties hereto
hereby agree that the appropriate forum and venue for any disputes between any
of the parties hereto arising out of this Agreement shall be any federal court
in the state where the Employee has his principal place of residence and each of
the parties hereto hereby submits to the personal jurisdiction of any such
court. The foregoing shall not limit the rights of any party to obtain execution
of judgment in any other jurisdiction. The parties further agree, to the extent
permitted by law, that a final and unappealable judgment against either of them
in any action or proceeding contemplated above shall be conclusive and may be
enforced in any other jurisdiction within or outside the United States by suit
on the judgment, a certified exemplified copy of which shall be conclusive
evidence of the fact and amount of such judgment.



19.
Surviving Terms.  Sections 4, 6, 7, 10, 11 and 14 of this Agreement shall
survive termination of this Agreement.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


COMPANY:
 
EMPLOYEE:
       
LEVEL 8 SYSTEMS, INC.
                   
By:
   
 
Name:
   
Anthony Pizi
Title:
     


8

--------------------------------------------------------------------------------



EXHIBIT A


INVENTIONS








Employee represents that there are no Inventions.





 
 
 
Employee Initials


9

--------------------------------------------------------------------------------



EXHIBIT B


EXISTING RESTRICTIVE COVENANTS


10

--------------------------------------------------------------------------------


 
EXHIBIT C
Incentive Compensation




Initial Cash Bonus:


Employee is entitled to an initial cash bonus of $50,000 payable within 90 days
after the close of the trailing three months wherein the Company achieved an
operating cash flow under generally accepted accounting principles (after
accounting for all bonuses) of no less than $150,000. Cash flow from operations
isa defined as net income plus depreciation and amortization plus or minus the
changes in working capital.


Annual Cash Bonus:


Employee is entitled to an annual cash bonus payable after the Company has
reported its results for the year. This annual cash bonus is tied to cash flow
from operations (defined above) as per the chart below:

 

 
Revenue Range
                         
From
To
 
Variable Compensation
             
Tier 1
$ 500,000
$ 1,000,000
   
$ 100,000
 
Tier 2
$ 1,000,001
$ 2,000,000
   
$ 200,000
 
Tier 3
Greater then $2,000,000
     
$ 300,000
 




 
Performance significantly in excess of Tier 3 may result in an additional reward
at the discretion of the Compensation Committee

 
 
11

--------------------------------------------------------------------------------